FILED
                            NOT FOR PUBLICATION                               MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL CARRICK,                                    No. 13-16730

               Plaintiff - Appellant,            D.C. No. 5:12-cv-03852-LHK

  v.
                                                 MEMORANDUM*
SANTA CRUZ COUNTY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Paul Carrick appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging constitutional and statutory violations in

connection with legal proceedings relating to his real property. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Whitman v. Mineta, 541

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 929, 931 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Carrick’s § 1983 claims challenging

the issuance and enforcement of citations on his property because the parties or

their privies previously litigated the claims to final judgment in California state

court. See Adam Bros. Farming, Inc. v. County of Santa Barbara, 604 F.3d 1142,

1148-49 (9th Cir. 2010) (describing California res judicata requirements); Sosa v.

DIRECTV, Inc., 437 F.3d 923, 928 (9th Cir. 2006) (California judgment is final for

res judicata purposes after resolution of appeal).

      To the extent Carrick alleged a denial of due process by the state court in

ruling on discovery issues and entering judgment against him, the district court

properly dismissed the claim as barred by the Rooker-Feldman doctrine. See

Henrichs v. Valley View Dev., 474 F.3d 609, 613 (9th Cir. 2007).

      The district court properly rejected Carrick’s claim that it would be

impossible to comply with the contempt order sought by the County of Santa Cruz,

and properly denied Carrick’s motion to enjoin the state court contempt

proceedings. See Juidice v. Vail, 430 U.S. 327, 335-36 (1977) (Younger abstention

doctrine precludes federal interference with state court contempt proceedings);

Potrero Hills Landfill, Inc. v. County of Solano, 657 F.3d 876, 882 (9th Cir. 2011)

(setting forth Younger abstention requirements).


                                           2                                     13-16730
      The district court also properly dismissed Carrick’s additional claims

challenging aspects of the state court contempt proceedings because review of

alleged errors by the state court and relief from its rulings was barred under

Rooker-Feldman, see Henrichs, 474 F.3d at 613, the civil contempt proceedings

did not entitle Carrick to a jury trial, see Int’l Union, United Mine Workers of Am.

v. Bagwell, 512 U.S. 821, 827 (1994), and Carrick did not allege that he was

imprisoned or otherwise subjected to a punishment implicating the Eighth

Amendment, see Ingraham v. Wright, 430 U.S. 651, 667-68 (1977).

      The district court properly dismissed Carrick’s claims alleging errors in the

recording of judgment liens against his property because Carrick’s allegations did

not plausibly assert any violation of the statutes at issue. See Cal. Civ. Code

§§ 1171 (“Grants, absolute in terms, are to be recorded in one set of books, and

mortgages in another.”), 8460 (action to enforce lien shall commence “within 90

days after recordation of the claim of lien”), 8461 (plaintiff shall record notice of

pendency “on or before 20 days after the commencement of the action”).

      Contrary to Carrick’s contentions, the district court was not required to hold

oral argument on the motions to dismiss, and was not required to take judicial

notice of the unauthenticated exhibits submitted with the second amended

complaint. We also reject Carrick’s contentions regarding the impact of a land


                                           3                                      13-16730
patent applying to his property.

      AFFIRMED.




                                   4   13-16730